Citation Nr: 0522973	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for arthrodesis of 
the right ankle, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for atrophy of the 
right calf, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for atrophy of the 
right thigh, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2001 and September 2003 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 2001 rating 
decision, the RO continued the 20 percent evaluation for 
arthrodesis of the right ankle.  In the September 2003 rating 
decision, the RO granted a 20 percent evaluation for atrophy 
of the right calf and a 10 percent evaluation for atrophy of 
the right thigh.

In an April 2005 rating decision, the RO granted a 30 percent 
evaluation for arthrodesis of the right ankle.


FINDINGS OF FACT

1.  Arthrodesis of the right ankle is manifested by ankylosis 
of the entire ankle joint.

2.  Atrophy of the right calf is manifested by a severe 
muscle injury.

3.  Atrophy of the right thigh is manifested by no more than 
a moderate muscle injury.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for arthrodesis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).

2.  The criteria for a 30 percent evaluation for atrophy of 
the right calf have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 
5311 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for atrophy of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 4.56, 4.73, Diagnostic Code 5313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 and November 2004 letters sent to 
the veteran.  Since these letters fully provided notice of 
elements (1), (2), (3), and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  It must be noted that the veteran has made 
allegations throughout the appeal that his disabilities are 
worse than the current evaluations assigned, which would 
indicate that he knows what evidence is necessary to 
substantiate his claims for increase.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1993 to 2003.  Additionally, the veteran 
has been provided with two examinations in connection with 
his claims.  The veteran has not indicated the existence of 
any additional records that would aid in substantiating the 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.  

II.  Decision

The veteran asserts that the current evaluations assigned to 
the service-connected arthrodesis of the right ankle, atrophy 
of the right calf, and atrophy of the right thigh do not 
contemplate the severity of his disabilities.  He states he 
warrants evaluations in excess of those assigned for each of 
the service-connected disabilities.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Arthrodesis of the right ankle

The service-connected arthrodesis of the right ankle is 
evaluated under Diagnostic Code 5270.  That Diagnostic Code 
provides for assignment of a 20 percent rating when there is 
ankylosis of the ankle in plantar flexion of less than 30 
degrees; a 30 percent rating when there is ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero degrees and 10 degrees; and, 
a 40 percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent.  The 
veteran's right ankle is ankylosed, and he has no range of 
motion of the ankle joint.  As noted above, a 30 percent 
evaluation contemplates ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between zero degrees and 10 degrees.  In order to obtain 
a 40 percent evaluation, the evidence would need to show the 
veteran's ankylosed ankle was in plantar flexion of more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with a deformity associated with abduction, adduction, 
inversion or eversion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  The January 2003 and March 2005 VA examination 
reports are silent for any of the criteria needed for 
a 40 percent evaluation.  The medical professional (the same 
examiner examined the veteran in January 2003 and March 2005) 
has stated only that the veteran's ankle is ankylosed and 
that the ankle has no range of motion whatsoever.  No medical 
professional has provided findings that the service-connected 
arthrodesis of the right ankle meets the criteria or nearly 
approximates the criteria for a 40 percent evaluation.  See 
id.  

The Board notes the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), to the service-connected arthrodesis of the 
right ankle under Diagnostic Code 5270 is either not 
appropriate or would not assist the veteran in obtaining a 
higher evaluation.  Regarding the finding that the 
application of DeLuca is not appropriate, Diagnostic Code 
5270 does not contemplate limitation of motion, but rather no 
range of motion.  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996) (holding that Diagnostic Code 5257 is not predicated 
on loss of range of motion and thus 38 C.F.R. §§ 4.40 
and 4.45 are not applicable to a disability rated under that 
Diagnostic Code).  If the holding in DeLuca is applicable to 
the veteran's claim, it does not assist him in obtaining a 
higher evaluation.  The veteran currently has a 30 percent 
evaluation, which is higher than the maximum evaluation for 
limitation of motion of the ankle joint (which is 
20 percent), and thus the application of DeLuca would not 
provide for a higher evaluation.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  Additionally, in the March 2005 
examination report, the examiner stated he could not comment 
as to whether flare-ups additionally decreased his range of 
motion since the veteran had no range of motion of the ankle 
joint.

The veteran is competent to report his symptoms.  To the 
extent that he alleged that the service-connected arthrodesis 
of the right ankle was worse than the 20 percent evaluation 
contemplated, he was correct, and the RO granted a 30 percent 
evaluation in an April 2005 decision.  However, to the extent 
that he has asserted that he warrants an evaluation in excess 
of 30 percent, the medical findings do not support his 
contentions.  Again, no medical professional has reported 
clinical findings related to the ankylosed right ankle which 
meets, or nearly approximates, the criteria for a 40 percent 
evaluation under Diagnostic Code 5270.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

The Board is aware of the fact that the veteran has wasting 
in his right lower extremity, and he has been granted service 
connection for the atrophy of the muscles in the right calf 
and atrophy of the muscles in the right thigh.  Additionally, 
service connection for Raynaud's Syndrome was granted as 
being secondary to the service-connected arthrodesis of the 
right ankle and assigned a 40 percent evaluation.  Further, 
service connection is in effect for ankylosis of some of the 
toes in the right foot, which is in receipt of a 10 percent 
evaluation.  With the RO's grant of the 30 percent evaluation 
for arthrodesis of the right ankle and the Board's increasing 
the disability evaluation for atrophy of the right calf to 
30 percent, the combined evaluation for the right lower 
extremity will now be 80 percent.  The "amputation rule" 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2004).  Here, amputation of the upper third 
of the thigh warrants an 80 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5161 (2004).  Thus, even if the 
Board granted evaluations in excess of what the RO assigned 
and what the Board is granting in this decision, the veteran 
would not receive anymore compensation for the right lower 
extremity.  Stated differently, a higher evaluation may be 
granted for any of the right lower extremity disabilities, 
but the veteran will not be paid any additional compensation 
for the right lower extremity as a result (excluding special 
monthly compensation).  See 38 C.F.R. § 4.68.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 30 percent for arthrodesis of the 
right ankle, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.



B.  Atrophy of the right calf

Service connection for atrophy of the right calf has been 
granted as being secondary to the service-connected 
arthrodesis of the right ankle.  This disability is evaluated 
by analogy to a gunshot wound to Muscle Group XI.  That 
Muscle Group encompasses the posterior and lateral crural 
muscles and the muscles of the calf, and their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  It 
involves the following muscles in the posterior of the calf: 
triceps surae, tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.  A 20 percent evaluation is 
warranted for a muscle disability that is moderately severe 
and a 30 percent evaluation is warranted for a muscle 
disability that is severe.  Id. 

Under 38 C.F.R. § 4.56, it states that a moderately severe 
muscle wound is a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3)(i) (2004).  Objective findings of a moderately 
severe muscle wound are manifested by entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Id. at (d)(3)(iii).  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2004).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
30 percent evaluation for atrophy of the right calf.  In the 
January 2003 examination report, the examiner stated the 
veteran had "gross atrophy" of all the leg muscles with 
"literally wasting of the right leg."  He measured the left 
calf at 16 inches and the right calf at 13 inches.  He noted 
that due to the ankylosis of the right ankle joint, the 
veteran had "gross disuse atrophy" in Muscle Groups XI and 
XII.  The examiner diagnosed "severe weakness and atrophy 
due to disuse," which was specifically in Muscle Groups XI 
and XII.  In the March 2005 VA examination report, the 
examiner stated the veteran had "marked atrophy" of the 
gastroc and anterior tibialis.  The right calf measured at 
13.5 inches and the left at 16 inches (the examination report 
shows these measurements as being in centimeters, which the 
Board concludes is clearly a mistake).  

The Board finds that the above-described symptoms indicate a 
severe muscle injury to the calf muscles.  In describing the 
atrophy shown in the veteran's calf, the examiner has 
described "gross misuse" and "marked."  The right calf is 
approximately 3 inches smaller than the left calf.  That 
would indicate that there was severe muscle wasting in the 
calf.  Accordingly, a 30 percent evaluation is granted under 
Diagnostic Code 5311.  The Board notes that the 30 percent 
evaluation is the maximum evaluation that the veteran can 
obtain for a muscle injury to Muscle Group XI for the lower 
extremity.  Thus, a higher evaluation is not available under 
that Diagnostic Code.  See 38 C.F.R. § 4.73, Diagnostic Code 
5302.

The Board has considered whether the veteran warrants a 
separate evaluation under Diagnostic Code 5312, as that 
addresses Muscle Group XII, which the examiner stated was 
atrophied as well.  See 38 C.F.R. § 4.73, Diagnostic Code 
5312.  That muscle group encompasses the function of 
extension of toes and stabilization of arch and involves the 
anterior muscles of the leg, including tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius.  The rating criteria under Diagnostic Codes 
5311 and 5312 have many overlapping considerations, such as 
the function of the arch and toes and the muscle involvement 
in the back of the calf.  Compare 38 C.F.R. § 4.73, 
Diagnostic Code 5311 to Diagnostic Code 5312.  In light of 
this, the Board concludes that it would be pyramiding to 
assign a separate rating under Diagnostic Code 5312.  See 
38 C.F.R. § 4.14 (2005).

The veteran is competent to report his symptoms.  To the 
extent that he stated that the service-connected atrophy of 
the right calf warranted an evaluation in excess of 
20 percent, he was correct, and the Board has granted a 
30 percent evaluation, which is the maximum evaluation 
available under that Diagnostic Code, and a higher evaluation 
is not available.  See 38 C.F.R. § 4.73, Diagnostic Code 
5311.

C.  Atrophy of the right thigh

The veteran's service-connected disability is rated by 
analogy to a gunshot wound to muscle group XIII, which muscle 
group encompasses extension of the hip and flexion of the 
knee, under Diagnostic Code 5313.  That muscle group involves 
the posterior thigh group and the hamstring complex of "2-
joint" muscles, which includes that biceps femoris, 
semimembranosus, and semitendinosus.  A 10 percent evaluation 
is warranted for a muscle disability that is moderate, while 
a 30 percent evaluation is in order for a muscle disability 
that is moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 
5313.  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2004).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2004).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for atrophy of 
the right thigh.  Reviewing 38 C.F.R. § 4.56(d)(2)(iii), by 
analogy, objective findings associated with the involvement 
of Muscle Group XIII are consistent with the findings of no 
more than a moderate disability of the muscle.  In the 
January 2003 VA examination report, the examiner stated the 
veteran had "gross atrophy of all the leg muscles" with 
wasting of the right leg.  He stated that further examination 
revealed "mild loss of substance in the right thigh."  At 
mid thigh, the left thigh measured at 22 1/2 inches with the 
right thigh at 21 3/4 inches.  At the low thigh level, the left 
measured at 18 3/4 inches with the right at 17 1/4.  Muscle 
strength testing of Muscle Group XIII was "9/5" on the left 
and "5/5" right.  When he diagnosed "severe weakness and 
atrophy" due to disuse of the right leg, the examiner noted 
that involvement of Muscle Groups XIII and XIV were to a 
lesser extent.  In the March 2005 examination report, the 
examiner stated the veteran had atrophy of the lower right 
thigh.  The right thigh measured at 18 inches and the left at 
18.5 inches.  

Thus, there is evidence of loss of deep fascia or muscle 
substance due to disuse of the right lower extremity.  The 
veteran's thigh is shown to be between 1/2 inch and 1 1/2 inches 
smaller than the right thigh.  The examiner made a specific 
finding that the veteran had "mild loss of substance" in 
the right thigh.  There is a definite loss of strength in the 
right thigh as demonstrated by findings in the January 2003 
examination report.  Strength was reported as 9/5 in the left 
and 5/5 in the right.  However, the Board finds that the 
medical findings of record are consistent with no more than a 
moderate muscle disability and thus no more than 10 percent 
disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  The veteran has reported 
weakness in the right leg, which is substantiated by the 
10 percent evaluation under Diagnostic Code 5313.  In 
examining the veteran's right lower extremity, the examiner 
noted that the right thigh had less atrophy than the right 
calf, and he labeled the loss of substance as "mild."  The 
Board is aware of the findings regarding severe wasting and 
atrophy in the right lower extremity; however, the veteran 
now has a combined evaluation of 80 percent for the right 
lower extremity, which contemplates an overall severe 
disability associated with the right lower extremity.  The 
severity of the veteran's disability associated with the 
atrophy in the right thigh is found to be no more than 
moderate.  The type of injury contemplated under the 
moderately severe finding is a deep penetrating wound with 
prolonged infection or sloughing of soft parts.  The 
veteran's disability associated with Muscle Group XIII is a 
result of the disuse of that leg.  Even by analogy, the 
symptoms associated with this disability do not reach the 
level of a moderately severe muscle injury.  The Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected atrophy of the right 
thigh meets the criteria for a 20 percent evaluation under 
Diagnostic Code 5313.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5313 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson, 9 Vet. App. 7; see also DeLuca, 8 Vet. App. 202; 
VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as 
weakness, loss of power, fatigue-pain, etc., are specifically 
contemplated by Diagnostic Code 5313.  See 38 C.F.R. 
§ 4.56(c) (2004).  

The Board has considered whether the veteran warrants a 
separate evaluation under Diagnostic Code 5314, as that 
addresses Muscle Group XIV, which the examiner stated was 
atrophied.  38 C.F.R. § 4.73, Diagnostic Code 5314.  That 
muscle group encompasses the function of extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of fascia lata and iliotibial band acting with 
Muscle Group XII in postural support of the body, acting with 
hamstrings in synchronizing hip and knee.  It involves the 
anterior thigh muscles, which includes sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  The rating criteria 
under Diagnostic Codes 5313 and 5314 have overlapping 
considerations, such as the function of the hip and knee.  
Compare 38 C.F.R. § 4.73, Diagnostic Code 5313 to Diagnostic 
Code 5314.  In light of this, the Board concludes that it 
would be pyramiding to assign a separate rating under 
Diagnostic Code 5314.  See 38 C.F.R. § 4.14.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warranted an initial 
evaluation in excess of 10 percent, the medical findings do 
not support his contentions for the reasons stated above.  
The evidence for this claim is not so evenly balanced so as 
to allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55. 

D.  Extraschedular consideration

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  (Emphasis added.)

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for 
arthrodesis of the right ankle, the 30 percent evaluation for 
atrophy of the right calf, and the 10 percent evaluation for 
atrophy of the right thigh are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities, standing alone, are not exceptional nor unusual 
such as to preclude the use of the regular rating criteria.  
The Board is aware that the veteran now has a combined 
evaluation of 80 percent for the right lower extremity, which 
contemplates a severe disability.  He meets the criteria for 
individual unemployability, see 38 C.F.R. § 4.16(a) (2005), 
and the record reflects that the RO has sent the veteran a VA 
Form 8940, Veteran's Application for Increased Compensation 
Based Upon Unemployability, and informed him that if he 
unable to work because of his service-connected disabilities, 
he should submit that application.  

Going back to the individual disabilities, the Board finds 
that referral for an extraschedular evaluation for any of the 
three disabilities is not warranted.  The evidence does not 
indicate that each disability, standing alone, has rendered 
the veteran's disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased evaluation for arthrodesis of the right ankle is 
denied.

A 30 percent evaluation for atrophy of the right calf is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits and the amputation rule.

An increased evaluation for atrophy of the right thigh is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


